TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-18-00711-CV



                   Texas Commission on Environmental Quality, Appellant

                                                 v.

                City of Cleburne, Texas, and Johnson County, Texas, Appellees


          FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-16-005692, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

                The parties before the Court have jointly filed a motion to abate this appeal for

90 days to facilitate the anticipated settlement of related litigation. The Court grants the motion,

removes the matter from the list of causes set for submission and argument on

September 25, 2019, and abates the appeal. Appellant is ordered to file a status report no later

than December 31, 2019. Failure to do so may result in dismissal of this appeal. See Tex. R.

App. P. 42.3.



Before Chief Justice Rose, Justices Triana and Smith

Abated

Filed: September 18, 2019